UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1347



IN RE:   JAMES SPENCER,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (4:02-cv-01859-RBH)


Submitted:   April 23, 2014                 Decided:   April 28, 2014


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Spencer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Spencer petitions for a writ of mandamus seeking

an order compelling the district court judge to recuse himself

from    Spencer’s   closed    42     U.S.C.   § 1983      (2012)    action.    In

October 2013, Spencer filed in the district court a motion to

disqualify the district court judge.            The district court has not

yet acted upon that motion.              While a district court judge’s

refusal to disqualify himself can be reviewed in this circuit by

way of mandamus, see In re Beard, 811 F.2d 818, 827 (4th Cir.

1987),    the    district    court    here    has   not     thus    far    refused

disqualification.       We therefore conclude that Spencer is not

entitled to mandamus relief.

              To the extent that Spencer’s mandamus petition may be

construed to challenge the district court’s delay in ruling on

his disqualification motion, we find the present record does not

reveal undue delay in the district court.              Accordingly, we grant

leave    to   proceed   in   forma     pauperis     and    deny    the    mandamus

petition without prejudice.            We also deny Spencer’s motion to

strike a letter from this court’s docket.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  PETITION DENIED

                                        2